
	

114 HR 3374 IH: Wounded Warrior Assistance Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3374
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Lowenthal introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for the payment of childcare assistance to
			 certain single parents who are participating in a Department of Veterans
			 Affairs vocational rehabilitation program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Wounded Warrior Assistance Act of 2015. 2.Childcare assistance for single parents who are participating in a Department of Veterans Affairs vocational rehabilitation program (a)In generalChapter 31 of title 38, United States Code, is amended by adding at the end the following new section:
				
					3123.Childcare assistance for single parents
 (a)In GeneralPursuant to regulations prescribed by the Secretary to carry out this section, the Secretary shall provide to a veteran participating in a rehabilitation program under this chapter reimbursements for the actual cost of child care provided by a licensed provider to the veteran while the veteran is participating in the rehabilitation program, if the Secretary determines that the veteran—
 (1)is the sole caretaker of a child; and (2)would not otherwise be able to afford such child care.
 (b)Amount of assistanceThe total amount of the reimbursements provided to a veteran under this section may not exceed $1,000 for each month that the veteran is participating in a rehabilitation program under this chapter..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
				
					
						3123. Childcare assistance for single parents..
			
